Citation Nr: 1648147	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea, as secondary to a deviated septum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In January 2016, the Board remanded this case for VA treatment records, records of any additional private treatment and VA examinations for the Veteran's sinusitis and sleep apnea conditions.  It now returns for appellate review.

In a decision in June 2016, the RO granted service connection for chronic sinusitis, which represents a complete grant of the benefit sought on appeal.  Therefore, the issue is no longer before Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded for further development to ensure that it is afforded every consideration.  

As noted above, the RO granted service connection for sinusitis a June 2016 rating decision.  However, the June 2016 VA examination and opinion regarding secondary service connection for sleep apnea was limited to the relationship between the Veteran's sleep apnea and his service-connected deviated septum with partial obstruction.  Thus, a remand is required for an opinion addressing whether the Veteran's service-connected sinusitis caused or aggravated his sleep apnea.  

Additionally, the Veteran reported in an August 2016 statement that he was undergoing a sleep apnea consultation on August 10, 2016 at the Syracuse VA Medical Center.  On remand, those records should be associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete VA treatment records dated from January 2016 forward, to include any sleep apnea consultation dated August 10, 2016, have been associated with the virtual file.  

2.  Thereafter, if still available, return the claims file to the June 2016 VA compensation examiner so that he may provide a supplemental opinion.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from a different examiner.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided with review of the c-file.

After reviewing the file, and an examination if needed, the examiner must render the following opinion: 

* Whether it is at least as likely as not (50% probability or more) that the Veteran's sleep apnea was either (a) caused by, or (b) aggravated by (i.e., permanently worsened by) his sinusitis.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any additional development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





